Exhibit 10.7
WARRANT TO PURCHASE COMMON STOCK OF
SUPERIOR BANCORP,
a Delaware corporation
Void after September 15, 2018
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND NEITHER THESE SECURITIES NOR ANY INTEREST
THEREIN MAY BE TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT
(I) REGISTRATION UNDER THAT ACT OR (II) AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
     This certifies that for value received DURDEN ENTERPRISES, LLC (“Holder”)
is entitled, subject to the terms set forth below, at any time before 5:00 p.m.,
Birmingham, Alabama time on September 15, 2013, to purchase from SUPERIOR
BANCORP, a Delaware corporation (the “Company”), up to one million shares of the
common stock of the Company (“Common Stock”) at the price per share equal to the
greater of (i) $7.00 or (ii) the average closing price per share of the Common
Stock on NASDAQ for the ten trading days immediately preceding the closing of
the Purchase of Superior Bank’s Subordinated Note(s) due September 15, 2018
pursuant to that certain “Agreement to Purchase Subordinated Notes” dated
September 17, 2008 (the “Purchase Price”), upon surrender of this Warrant at the
principal office of the Company referred to below, with the subscription form
attached hereto (the “Subscription Form”) duly executed, and simultaneous
payment therefor in the manner specified in Section 1 hereof. The Purchase Price
and the number of shares of Common Stock purchasable hereunder (the “Warrant
Shares”) are subject to adjustment as provided in Section 3 of this Warrant.
     As used herein, (i) “Exercise Date” shall mean the particular date (or
dates) on which this Warrant is exercised, (ii) “Issue Date” shall mean
September 17, 2008, (iii) “Warrant” shall include this Warrant and any warrant
delivered in substitution or exchange therefor as provided herein and (iv)
“Warrant Shares” shall mean any shares of Common Stock acquired by Holder upon
exercise of this Warrant.
     1. Exercise.
     (a) This Warrant may be exercised, in whole or in part, at any time or from
time to time, on any business day, for all or any part of the number of shares
of Common Stock called for hereby, by surrendering it at the principal office of
the Company, 17 North Twentieth Street, Birmingham, AL 35203, together with a
completed and executed Subscription Form, together with delivery of a certified
or cashier’s check in an amount equal to (i) the number of shares of Common
Stock being purchased, multiplied by (ii) the Purchase Price. Notwithstanding
the foregoing, in the event of the closing of the Company’s sale or transfer of
all or substantially all of its assets, or the closing of the acquisition of the
Company by another entity by means of merger, consolidation or other transaction
or series of related transactions, resulting in the exchange of the outstanding
shares of the Company’s capital stock such that the stockholders of

1



--------------------------------------------------------------------------------



 



the Company prior to such transaction own, directly or indirectly, less the 50%
of the voting power of the surviving entity (an “Acquisition”), this Warrant
shall, on the date of such event, no longer be exercisable and become null and
void. In the event of a proposed transaction of the kind described above, the
Company shall notify the holder of the Warrant at least fifteen (15) days prior
to the consummation of such event or transaction.
     (b) This Warrant may be exercised for less than the full number of shares
as of the Exercise Date. Upon such partial exercise, this Warrant shall be
surrendered, and a new Warrant of the same tenor and for the purchase of the
Warrant Shares not purchased upon such exercise shall be issued to Holder by the
Company.
     (c) A Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the shares of Common Stock issuable
upon such exercise shall be treated for all purposes as the holder of such
shares of record as of the close of business on such date. As soon as
practicable on or after such date, the Company shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of full shares of Common Stock issuable upon such exercise, together
with cash, in lieu of any fraction of a share, equal to such fraction of the
current fair market value of one full share, which shall be the closing price of
the Common Stock on the Exercise Date.
     2. Payment of Taxes. All shares of Common Stock issued upon the exercise of
a Warrant shall be validly issued, fully paid and non-assessable, and the
Company shall pay all taxes and other governmental charges that may be imposed
in respect of the issue or delivery thereof, other than any tax or other charge
imposed in connection with any transfer involved in the issue of any certificate
for shares of Common Stock in any name other than that of the registered Holder
of the Warrant surrendered in connection with the purchase of such shares, and
in such case the Company shall not be required to issue or deliver any stock
certificate until such tax or other charge has been paid or it has been
established to the Company’s satisfaction that no tax or other charge is due.
     3. Certain Adjustments.
     (a) Adjustment for Dividends in Other Stock, Property; Reclassifications.
In case at any time or from time to time after the Issue Date the holders of
Common Stock (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received, or, on or after the
record date fixed for the determination of eligible stockholders (a “Record
Date”), shall have become entitled to receive, without payment therefor,
(1) other or additional stock or other securities or property (including cash)
by way of dividend, or (2) other or additional stock or other securities or
property by way of stock-split, spin-off, reclassification, combination of
shares or similar corporate rearrangement (other than additional shares of
Common Stock of the Company issued as a stock dividend or stock-split, which
events shall be covered by the terms of Section 3(b) or 3(c) hereof), then and
in each such case Holder, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other securities and
property which such Holder would have received if, upon the Record Date such
Holder had been the holder of the number of shares of Common Stock called for on
the face

2



--------------------------------------------------------------------------------



 



hereof and had thereafter, during the period from the Issue Date through the
date of such exercise, retained such shares and/or all other or additional stock
and other securities and property receivable by it as aforesaid during such
period, giving effect to all adjustments called for during such period by
Sections 3(a) and 3(b).
     (b) Adjustment for Reorganization, Consolidation, Merger. In case of any
reclassification or change of outstanding Company securities or of any
reorganization of the Company (or any other corporation the stock or securities
of which are at the time receivable upon the exercise of this Warrant) or any
similar corporate reorganization on or after the date hereof, then and in each
such case the Holder, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which the Holder
would have been entitled upon such consummation if the Holder had exercised this
Warrant immediately prior thereto, all subject to further adjustment as provided
in paragraph (a); and in each such case, the terms of this Section 3 shall be
applicable to the Company securities properly receivable upon the exercise of
this Warrant after such consummation.
     (c) Adjustments for Dividends in Common Stock. In case at any time after
the Issue Date the Company shall declare any dividend on the Common Stock which
is payable in Common Stock, the number of Warrant Shares evidenced hereby shall
be proportionately increased and the Purchase Price shall be proportionately
decreased.
     (d) Stock Split and Reverse Stock Split. If the Company at any time or from
time to time after the Issue Date effects a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before that
subdivision shall be proportionately decreased, and the number of shares of
Common Stock theretofore receivable upon the exercise of this Warrant shall be
proportionately increased. If the Company at any time or from time to time after
the Issue Date combines the outstanding shares of Common Stock into a smaller
number of shares, the Purchase Price then in effect immediately before that
combination shall be proportionately increased and the number of shares of
Common Stock theretofore receivable upon the exercise of this Warrant shall be
proportionately decreased. Each adjustment under this Section 3(d) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
     (e) No Dilution or Impairment. Subject to the provisions of Section 1(a),
the Company will not, by amendment of its restated articles of incorporation or
through reorganization, consolidation, merger, dissolution, issue or sale of
securities, sale of assets or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of the Warrants, but will at
all times assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holders of the Warrants against dilution or other impairment.
     4. Notices of Record Date. In case (a) the Company shall take a record of
the holders of its Common Stock (or other stock or securities at the time
receivable upon the exercise of the Warrants) for the purpose of entitling them
to receive any dividend or other distribution, or any

3



--------------------------------------------------------------------------------



 



right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or (b) of any voluntary dissolution,
liquidation or winding-up of the Company, then, and in each such case, the
Company will mail or cause to be mailed to each holder of a Warrant at the time
outstanding a notice specifying, as the case may be, (1) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(2) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
the Warrants) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least
10 days prior to the date therein specified.
     5. Restrictions on Transfer and Compliance with Securities Act. The Holder,
by acceptance hereof, agrees that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired for investment and not with a
view towards resale and that it will not offer, sell or otherwise dispose of
this Warrant or any Warrant Shares to be issued upon exercise hereof except
under circumstances which will not result in a violation of the Securities Act.
Upon exercise of this Warrant, the holder hereof shall confirm in writing that
the Warrant Shares so purchased are being acquired for investment and not with a
view toward distribution or resale. Neither this Warrant nor the Warrant Shares
may be assigned, disposed of, encumbered, or otherwise transferred (any such
action, a “Transfer”), except (i) to an Affiliate (as that term is defined in
Rule 405 as promulgated under the Securities Act), or any officer of the Holder
or its Affiliates, or (ii) to any underwriter in connection with an effective
registration statement (“Registration Statement”) filed under the Securities Act
used in connection with a public offering of the Company’s common stock (“Public
Offering”), provided as to (ii) that this Warrant is exercised upon such
Transfer and the shares of Common Stock issued upon such exercise are sold by
such underwriter as part of such Public Offering and, as to both (i) and (ii),
only in accordance with and subject to the provisions of the Securities Act and
the rules and regulations promulgated thereunder. If at the time of a Transfer,
a Registration Statement is not in effect to register this Warrant or the
Warrant Shares, the Company may require the Holder to make such representations
as may be reasonably required in the opinion of counsel to the Company to permit
a Transfer without such registration.
     6. No Rights as Shareholder. Prior to the exercise of this Warrant, the
Holder shall not be entitled to any rights of a shareholder with respect to the
Warrant Shares, including without limitation the right to vote such Warrant
Shares, receive dividends or other distributions thereon, exercise preemptive
rights or be notified of stockholder meetings, and such Holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Company. However, nothing in this Section 8 shall limit the right of the
holder to be provided the notices required under this Warrant.
     This Warrant and all shares of Warrant Shares issued upon exercise of this
Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with the legend indicated on the first page of this Warrant.

4



--------------------------------------------------------------------------------



 



     7. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory
to it (in the exercise of reasonable discretion) of the ownership of and the
loss, theft, destruction or mutilation of any Warrant and (in the case of loss,
theft or destruction) of indemnity satisfactory to it (in the exercise of
reasonable discretion), and (in the case of mutilation) upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof a new
Warrant of like tenor.
     8. Reservation of Common Stock. The Company shall at all times reserve and
keep available for issue upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants.
     9. Regulatory Approval. Notwithstanding anything to the contrary stated
hereinabove, this Warrant may not be exercised for a number of shares of Common
Stock that would require approval of the Office of Thrift Supervision, or any
other regulatory authority having jurisdiction in the matter, until such
approval is obtained.
     10. Notices. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first-class registered or certified
mail, postage prepaid, to the address furnished to the Company by Holder.
     11. Change; Waiver. Neither this Warrant nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.
     12. Headings. The headings in this Warrant are for purposes of convenience
in reference only, and shall not be deemed to constitute a part hereof.
     13. Law Governing. This Warrant is delivered in Alabama and shall be
construed and enforced in accordance with and governed by the internal laws, and
not the law of conflicts, of such State.

            SUPERIOR BANCORP
      By:   /s/ C. Stanley Bailey         Its: Chairman and Chief Executive
Officer             

5



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO:
DURDEN ENTERPRISES, LLC

         
By:
  /s/ K. Earl Durden
 
Name: K. Earl Durden    
 
  Title:   Managing Member    

SUBSCRIPTION FORM
(To be executed only upon exercise of Warrant)
     The undersigned registered owner of this Warrant irrevocably exercised this
Warrant and purchases                      of the number of shares of the Common
Stock of SUPERIOR BANCORP, a Delaware corporation, purchasable with this
Warrant, and herewith makes payment therefor, all at the price and on the terms
and conditions specified in this Warrant. The undersigned hereby represents and
warrants that the undersigned is acquiring such shares for its own account for
investment purposes only, and not for resale or with a view to distribution of
such shares or any part thereof:
DATED:            
                                                                     

6